11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Anthony L. Martin 
            Appellant 
Vs.                  No. 11-02-00133-CV – Appeal from Dallas County
Kathleen Vaughan 
            Appellee
 
            Anthony L. Martin appeals from an order of the county court at law in which the court denied
Martin’s  pauper’s affidavit on appeal from justice court.  We dismiss this appeal. 
            Kathleen Vaughan filed a small claims suit in justice court against Martin for nonpayment
of salary.  The justice court entered a judgment for Vaughan in the amount of $2,884.  Martin
attempted to appeal that judgment to the county court at law, and he filed a pauper’s affidavit  in
accordance with TEX.R.CIV.P. 572.  When the justice court denied his pauper’s affidavit, Martin
appealed that denial to the county court at law as provided for by Rule 572.  The county court at law
reviewed the denial de novo and affirmed the justice court.  Martin attempts to appeal that judgment
to this court. 
            TEX. GOV’T CODE ANN. § 28.053 (Vernon 1988) provides that an appeal to a county court
or to a county court at law from a small claims court is final.  The word “final” means that there is
no further appeal beyond the county court or county court at law.  Howell Aviation Services v. Aerial
Ads, Inc., 29 S.W.3d 321 (Tex.App. – Dallas 2000, no pet’n); Williamson v. A-1 Electric Auto
Service, 28 S.W.3d 731 (Tex.App. – Corpus Christi 2000, pet’n dism’d w.o.j.); Gaskill v. Sneaky
Enterprises, Inc., 997 S.W.2d 296 (Tex.App. – Fort Worth 1999, pet’n den’d).  
            Here, the record shows, and the county court at law found, that this was an appeal to the
county court at law from the small claims court.  The county court at law reviewed the record, 
denied the pauper’s affidavit, and ordered Martin to pay security in order to continue with his appeal. 
The county court at law judgment is final.  Therefore, we do not have jurisdiction in this case.
            We dismiss Martin’s appeal for want of jurisdiction.
 
                                                                                                JIM R. WRIGHT
                                                                                                JUSTICE
 
November 20, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.